DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US PG Pub. 20160198135) in view of Shirai et al. (US PG Pub. 20090091713).
Regarding claim 1, Kita discloses a laser illumination device for a projection system (illustrated in fig. 1), comprising: 
a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); 
a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); 
a micro-lens assembly (fly-eye lens 716 of fig. 8); and 
a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8), 

Kita fails to teach wherein the laser light source is configured to achieve grayscale output of the projection system for a corresponding pixel point by adjusting luminance of the laser light source.
Shirai discloses wherein the laser light source (laser 5210 of fig. 8A) is configured to achieve grayscale output of the projection system for a corresponding pixel point by adjusting luminance of the laser light source (para. 0272; makes it possible to continuously adjust the intensity of emission of the variable light source 5210 while the spatial light modulator 5100 is driven, that is, during the displaying of an image onto the screen 5900, and change the brightness of a pixel to be displayed, thereby enabling a control of the gray scale characteristic of the display video image).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Kita with the image processing system of Shirai in order to eliminate any extraneous emissions of the variable light source 5210, thereby making it possible to suppress the heat and power consumption (Sharai; para. 0272).



Regarding claim 3, Kita discloses wherein the laser light source comprises a red light source outputting red laser light (710R of fig. 8), a green light source outputting green laser light (710G of fig. 8), and a blue light source outputting blue laser light (710B), and the plurality of cylindrical lens (733 and 734 of fig. 8) assemblies comprises three cylindrical lens assemblies (there are at least three cylindrical lenses in the optical paths of R,G and B laser light sources 710) which are respectively provided in the optical paths for transmission of the red light source, the green light source and the blue light source (fig. 8).

Regarding claim 17, Kita discloses wherein the first cylindrical lens array (731) and the second cylindrical lens array (732) are configured to adjust divergence angles of a laser beam from the laser light source which has a spatial distribution (para. 0156; a lens optical system capable of controlling a divergence angle of laser light emitted from the plurality of laser light sources of the respective colors in the fast axis direction and a divergence angle thereof in the slow axis direction), such that divergence angles of the laser beam with respect to a length direction (para. 0114; a FAC (First Axis Collimator) lens 731 that controls a divergence angle of laser light emitted from the plurality of laser light sources 710 of the respective colors in the fast axis direction) and a width direction (para. 0115; a SAC (Slow Axis Collimator) lens 732 that controls the 
Kita fails to teach wherein the distribution is in the shape of a rectangle; however, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the spatial distribution in the shape of a rectangle in order to match the shape of the modulation device thereby making the illumination device more efficient.

Regarding claim 19, Kita discloses a laser illumination device for a projection system (illustrated in fig. 1), comprising: 
a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); 
a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); 
a micro-lens assembly (fly-eye lens 716 of fig. 8); and 
a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8),
wherein the plurality of cylindrical lens assemblies is provided in an optical path for transmission of the laser light source (illustrated in fig. 8), and the micro-lens assembly is provided on one side of the light combining assembly (shown in fig. 8; the mircrolens assembly is located on one side of the light combining assembly (cross dichroic mirrors)),

wherein the first cylindrical lens array (731) and the second cylindrical lens array (732) are configured to adjust divergence angles of a laser beam from the laser light source which has a spatial distribution (para. 0156; a lens optical system capable of controlling a divergence angle of laser light emitted from the plurality of laser light sources of the respective colors in the fast axis direction and a divergence angle thereof in the slow axis direction), such that divergence angles of the laser beam with respect to a length direction (para. 0114; a FAC (First Axis Collimator) lens 731 that controls a divergence angle of laser light emitted from the plurality of laser light sources 710 of the respective colors in the fast axis direction) and a width direction (para. 0115; a SAC (Slow Axis Collimator) lens 732 that controls the divergence angle of laser light emitted from the plurality of laser light sources 710 of the respective colors in the slow axis direction) of the rectangle are same. 
Kita fails to teach wherein the distribution is in the shape of a rectangle; however, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the spatial distribution in the shape of a rectangle in order to match the shape of the modulation device thereby making the illumination device more efficient.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US PG Pub. 20160198135) and Shirai et al. (US PG Pub. 20090091713) as applied to claim 3 above, and further in view of Takahara et al. (US PG Pub. 20160363851).
Regarding claim 4, Kita as modified by Shirai discloses a laser illumination device for a projection system (illustrated in fig. 1), comprising: a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); a micro-lens assembly (fly-eye lens 716 of fig. 8); and a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8).
Kita as modified by Shirai fails to explicitly teach wherein a wavelength of the red laser light output by the red light source is 638 nm, a wavelength of the green laser light output by the green light source is 520 nm, and a wavelength of the blue laser light output by the blue light source is 455 nm.
Takahara discloses wherein a wavelength of the red laser light output by the red light source is 638 nm (para. 0089; a red range, a third wavelength range of 630 to 660 nm), a wavelength of the green laser light output by the green light source is 520 nm (para. 0089; a green range, a second wavelength range of 520 to 550 nm), and a wavelength of the blue laser light output by the blue light source is 455 nm (para. 0089; a blue range, a first wavelength range of 440 to 470 nm).
. 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US PG Pub. 20160198135) in view of Shirai et al. (US PG Pub. 20090091713) in view of Ishikura (US PG Pub. 20100321596).
Regarding claims 5, 6 and 7, Kita discloses a projection system comprising:
a laser illumination device (illustrated in fig. 1 and denoted as 100) comprising: 
a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); 
a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); 
a micro-lens assembly (fly-eye lens 716 of fig. 8); and 
a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8), 
wherein the plurality of cylindrical lens assemblies (733) is provided in an optical path for transmission of the laser light source (illustrated in fig. 8), and the micro-lens assembly is provided on one side of the light combining assembly (illustrated in fig. 8; the fly-eye lens 716 is located on the combined light exiting side); wherein each of the 
a diffuser (illustrated on the exit side of the cross dichroic mirrors where light is combined is then emitted onto the diffuser (shown in fig. 2 as 105) and is further illustrated in fig. 8) provided in an optical path along which the laser illumination device transmits a laser beam outwards (illustrated in fig. 8);
an output assembly is an imaging object lens (projection system 400 of fig. 1) provided on an optical path along which the light modulation assembly transmits a modulated laser beam outwards. 	
Kita fails to teach wherein the light modulation assembly is configured to adjust output luminance of the laser light source corresponding to each pixel point in an image signal, and to control the laser light source to achieve grayscale output of the projection system for a corresponding pixel point by adjusting luminance of the laser light source.
Shirai discloses wherein the laser light source (laser 5210 of fig. 8A) is configured to achieve grayscale output of the projection system for a corresponding pixel point by adjusting luminance of the laser light source (para. 0272; makes it possible to continuously adjust the intensity of emission of the variable light source 5210 while the spatial light modulator 5100 is driven, that is, during the displaying of an image onto the screen 5900, and change the brightness of a pixel to be displayed, thereby enabling a control of the gray scale characteristic of the display video image) and wherein the light modulation assembly is configured to adjust output luminance of the laser light source corresponding to each pixel point in an image signal, and to control the laser light source to achieve grayscale output of the projection system for a 
*It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Kita with the image processing system of Shirai in order to eliminate any extraneous emissions of the variable light source 5210, thereby making it possible to suppress the heat and power consumption (Shirai; para. 0272). 
Kita as modified by Shirai fails to teach a square rod assembly provided on one side of a diffuser facing away from the laser illumination device; a light relay assembly provided between the square rod assembly and the light modulation assembly; a light modulation assembly.
Ishikura discloses a square rod assembly (rod integrator 150 of fig. 4) provided on one side of a diffuser (diffuser 130 of fig. 4) facing away from the laser illumination device (light source 110 R, B and G of fig. 4); a light relay assembly (condenser lenses 160 and 170, are reflected by mirror 180, pass through condenser lens 190 of fig. 4) wherein a light modulation assembly is a spatial light modulator  (DMD 200 of fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Kita and Shirai with the square rod of Ishikura in order to uniform illumination in the shape of the modulator thereby reducing light loss at the perimeter of the modulation device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US PG Pub. 20160198135) in view of Shirai et al. (US PG Pub. 20090091713) in view of Ishikura (US PG Pub. 20100321596) in view of OGI et al. (US PG Pub. 20170118452).
Regarding claim 10, Kita as modified by Shirai and Ishikura discloses a projection system comprising:  a laser illumination device (illustrated in fig. 1 and denoted as 100) comprising: a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); a micro-lens assembly (fly-eye lens 716 of fig. 8); and a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8), wherein the plurality of cylindrical lens assemblies (733) is provided in an optical path for transmission of the laser light source (illustrated in fig. 8), and the micro-lens assembly is provided on one side of the light combining assembly (illustrated in fig. 8; the fly-eye lens 716 is located on the combined light exiting side); wherein each of the plurality of cylindrical lens assemblies comprises a first cylindrical lens array an output assembly is an imaging object lens (projection system 400 of fig. 1) provided on an optical path along which the light modulation assembly transmits a modulated laser beam outwards.
Kita as modified by Shirai and Ishikura fails to teach wherein the laser light source is of an 8-bit grayscale, and a maximum grayscale IL of the laser light source is 255.
OGI discloses wherein the laser light source (laser beam source 5 of fig. 1) is of an 8-bit grayscale, and a maximum grayscale IL of the laser light source is 255 (para. 0043; a current range used when a bright image is displayed, a range of the threshold current Ith to a current Im at which a maximum light intensity Lm can be obtained (to be referred to as a bright image region hereinafter) is set. More specifically, when the image signal is expressed with 8 bits ( 255 grayscales at the maximum)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Kita, Shirai and Ishikura wherein the image signal is expressed with 8 bits (255 grayscales) in order to obtain contrast; thereby, enhancing user experience (OGI; para. 0043).

Allowable Subject Matter
Claims 8, 9, 11-16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 8 that was found to be allowable is wherein if a grayscale value of a pixel point having the highest luminance obtained by an algorithm in the image signal obtained by the projection system is A, a maximum value of the luminance of the laser light source corresponding to the pixel point having the highest luminance is Imax, and a grayscale value of a certain pixel point is a, then a luminance Ia of the laser light source corresponding to the certain pixel point is calculated based on a formula of Ia = I max x a/A , to achieve projection imaging of A the projection system with a high dynamic range.

The subject matter of claim 9 that is found to be allowable is wherein an RGB signal of a certain pixel point in a picture and video signal acquired by the scanning mirror is (x, y, z), a maximum light intensity of the red laser light output by the red light source is IR, a maximum light intensity of the green light output by the green laser light source is IG, a maximum grayscale of the laser light source is IL, a light intensity of the red laser light output by the red light source is IR * x / IL, a light intensity of the green laser light output by the green light source is IG * y / IL, and a light intensity of the blue laser light output by the blue light source is IB * z / IL .



Claims 12 and 14-16 are allowable as being dependent on claim 11.

The subject matter of claim 13 is found to be allowable wherein if a luminance of a pixel point having the highest luminance in the image signal obtained by the projection system is A, a luminance of each pixel point is a, a maximum luminance that can be output by the laser light source is Imax, and the laser light source is configured to output laser light with a luminance of Ia for each pixel point based on Ia = I max x a/A, to achieve projection A imaging of the projection system with a high dynamic range.

The subject matter of claim 18 that was found to be allowable is wherein a focal length of the first cylindrical lens array and a focal length of the second cylindrical lens array are set base on a formula of h1 / f1 = h2 / f2, such that divergence angles of the laser beam with respect to a length direction and a width direction of the rectangle are h1 is a dimension of the spatial distribution in a shape of rectangle with respect to a length direction, h2 is a dimension of the spatial distribution in a shape of rectangle with respect to a width direction, f1 is the focal length of the first cylindrical lens array, and f2 is the focal length of the second cylindrical lens array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        12 January 2020

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882